Citation Nr: 1510649	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-09 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1951 to November 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2011 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims.  38 C.F.R. § 3.159.  Specifically, a VA examination is needed to reconcile the conflicting medical opinions regarding the etiology of the Veteran's current bilateral hearing loss and tinnitus.  A VA examiner in March 2011 concluded that it was less likely than not that the Veteran's hearing loss and tinnitus resulted from military noise exposure.  In his rationale, he noted that the Veteran served two years in a non-combat role during service, with negative whisper voice hearing tests, but that he had 30 years of high-level noise exposure as a miner (driller) after service.  

Since the VA examination, additional evidence has been received that is favorable to the Veteran's claims.  For example, in statements the Veteran has asserted that his duties as a field radio operator with an artillery unit in service "started" his conditions and that his hearing problems began before he started working for a strip mining company after his separation from service.  He also noted that his jobs after service, working for a company testing heavy equipment and then for a mining company, both required that he wear hearing protection.  (A November 2011 application for a total disability rating due to individual unemployability reflects that he worked in mining from 1962 to 1993, before he became too disabled to work.)  He also noted that he had recently been treated for malignant otitis externa.  His wife asserts that the Veteran has had hearing problems ever since they met in 1960.  Further evidence of significant note is a report of a private audiogram and opinion furnished in December 2011.  The audiologist considered the Veteran's history of noise exposures during and after service and the presence of hearing loss and tinnitus, and concluded that his conditions were more likely than not related to military noise exposure.  She noted that her opinion was based on a review of the Veteran's service treatment records, the March 2011 VA examination report, and her own examination.  The Board notes, however, that there is no indication she had the benefit of reviewing - and thus providing comment upon - the Veteran's other medical records in the file, to include private records dated in the 1980s and 1990s which show diagnosis and treatment for a variety of conditions (with hearing loss and tinnitus not among them) and records dated more recently showing that the Veteran had ear problems that required the removal of a left aural polyp in December 2009.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to have the Veteran undergo a VA audiology examination to reconcile the differing medical opinions of record concerning the likely etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of the record, the examiner must provide an opinion that responds to the following: 

What is the most likely etiology for the Veteran's bilateral hearing loss and tinnitus?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disabilities were incurred or aggravated during his period of military service from November 1951 to November 1953.  If the opinion is negative (i.e., that it is not at least as likely as not that the hearing loss and tinnitus were incurred or aggravated in service), the examiner's rationale must reconcile that conclusion with the private audiologist's opinion of December 2011, and identify the etiology for the bilateral hearing loss and tinnitus considered more likely (with explanation why that is so). 

The examiner is asked to consider the following facts as noted.  In statements, the Veteran asserts that he was exposed to noise in service (artillery and weapons firing), that his hearing loss was gradual after service, that his ear buzzing grew worse with age, that he believed his duties as a field radio operator with an artillery unit in service "started" his conditions, that his hearing problems began before he started working for a strip mining company after service, and that his post-service work for a company testing heavy equipment and then for a mining company for 30 years both required that he wear hearing protection.  The Veteran's wife asserts that the Veteran has had hearing problems ever since they met in 1960.  A VA examiner in March 2011 opined that the hearing loss and tinnitus were less likely than not related military noise exposure, reasoning in part that the Veteran was exposed to noise as a miner for 30 years after service.  A private audiologist in December 2011 (with access to the service treatment records and the VA examination report, but not apparently other medical records in the file) found that it was more likely than not that the Veteran's hearing loss and tinnitus were related to military noise exposure and that the conditions may have worsened as a civilian.  Private medical records dated in the 1980s and 1990s show diagnosis and treatment for a variety of ailments, such as bilateral cerumen plugged ears (after a complaint of left ear fullness and discomfort) in June 1983, but no complaint or finding referable to hearing loss or tinnitus.  

2.  The RO should then review the record, and readjudicate the claims of service connection for bilateral hearing loss and tinnitus.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



